Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11021177 (hereinafter ‘177). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are present in the more detailed claim language of ‘177 as shown in the mapping below.
Regarding claim 1, ‘177 discloses a system for rail obstacle detection and avoidance (claim 1 line 1 discloses a method for rail obstacle detection, the system is obvious given the method), comprising: at least two imagers aimed to a direction of a travel along a rail, wherein the at least two imagers are of different sensing range from each other (claim 7 lines 1-5, obtaining images of rails in front of a traveling vehicle from two or more imagers, wherein at least one of the two or more imagers is adapted to have a field of view narrower than that of the other imager) ; 5a controller configured to: receive a plurality of images from the at least two imagers (claim 7 lines 1-5); perform, based on the received images, rail detection and tracking process, comprising (claim 1 lines 2-3): spatial rail detection (claim 1 line 4), 10temporal rail tracking (claim 1 line 5), and image based rail mapping (claim 1 line 6); perform, based on the received images, object and obstacle detection process, comprising (claim 1 line 7) : spatial object and obstacle detection, and 15temporal object and obstacle tracking (claim 1 lines 8-9); and perform, based on the received images, object and obstacle classification process, comprising: object and obstacle silhouette analyzing, and object and obstacle classification (claim 1 lines 10-12).
Claims 2-20 are similarly mapped and analyzed to the first claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naithani et al. EP 2993105 (cited in the IDS and the PCT rejection) in view of Zhang et al. US 8,605,947 (hereinafter “Zhang”, cited in the IDS and PCT rejection).
Regarding claim 1, Naithani discloses a system for rail obstacle avoidance (paragraph 0087, train operators may not receive sufficiently early warnings or identifications of obstacles on an upcoming segment of the track in different weather conditions. Even the operators are able to see the obstacle, the obstacle may not be seen in time to allow the operator to apply the brakes and stop the train (or other vehicle) before collision with the obstacle. If the advanced image capture and analysis techniques descried herein can detect far-away obstacles early enough, collisions with the obstacles can be avoided) comprising: at least two imagers aimed to a direction of a travel along a rail, wherein the at least two imagers are of different sensing range from each other (see figure 8 106a and 106b which have different ranges of imaging) a controller configured to: (see 112 of figure 1, camera controller) receive a plurality of images from the at least two imagers (see paragraph 0012 and figure 8) perform, based on the received images, rail detection and tracking process, comprising: 5spatial rail detection (paragraph 0012, The systems and methods can detect misalignment of track traveled by rail vehicles. The systems and methods can use analysis of images of the track that are collected from a camera on the rail vehicle to detect this misalignment); temporal rail tracking (paragraph 0032); and image based rail mapping (paragraph 0066); performing object and obstacle detection, comprising: spatial object and obstacle detection (paragraph 0092); and 10temporal object and obstacle tracking (paragraph 0094); performing object and obstacle classification comprising: object paragraph 0093, the object is identified and paragraph 0097 is classified as a persistent object); and object and obstacle classification (paragraph 0093, 0097).
Naithani does not explicitly disclose obstacle silhouette analyzing. 
Zhang is in the same field of endeavor object detection on a path of travel by image analysis (col. 2 lines 25-35). Specifically Zhang discloses detecting and classifying an object (col. 5 lines 18-24) and analyzing the objects silhouette (col. 29 lines 53-58). This results in speeding up the processing of complex situations (col. 2 lines 19-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Naithani with Zhang’s teaching of determining object silhouettes in order to speed up the processing of complex objects. Moreover this would result in combining the prior art elements according to known methods to yield predictable results. 
Regarding claim 2, as discussed the invention of Naithani is rail based and Zhang discloses performing ranging by range sensing devices (714, 716, col. 22 lines 40-51).
Regarding claim 3, as discussed the invention of Naithani is rail based and Zhang discloses receiving geo-location information; 20performing 3D modeling of the area; and performing geo-based mapping (col. 27 line 66- col. 28 line 3).
Regarding claim 4, as discussed the invention of Naithani is rail based and Zhang discloses performing geolocation-based rail mapping and its close ambient; and wherein the object and obstacle detection process the controller is further configured to detect the object and obstacle based on the geolocation-based rail mapping and its close ambient (col. 27 line 66-col. 28 line 3)
Regarding claim 5, Naithani discloses wherein in the rail detection and tracking process the controller is configured to track the spatially detected rail over time as the rail shifts in its image location and as its image orientation changes (see paragraph 0007, the rail detection takes place along a route thus it is tracked as the vehicle travels the route). 
Regarding claim 8, Naithani discloses obtaining, images of a rails in front of a traveling vehicle from two or more imagers (106a and 106b of figure 1). 
Naithani does not explicitly disclose that the two imagers have different wavelengths, however it is well known to use multiple wavelength imagers such as one that images the visible spectrum and on that images the infrared spectrum to which the Examiner declares official notice. The motivation would be to allow one imager to be used when visibility is not adequate. 
Regarding claim 9, Naithani discloses that one of the cameras can be zoomed in which results in the imager having a narrower field of view than the other camera (see paragraph 0113).
Claims 11-15 are similarly analyzed to claims 1-5.
Claims 18-19 are similarly analyzed to claims 8-9. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naithani in view of Zhang and further in view of Peer et al. US 6,163,755 (hereinafter “Peer”).
Regarding claim 10, Naithani and Zhang as discussed discloses the system of claim 1.
Naithani does not explicitly disclose that the driver monitor presents to a train driver images received from the at least two imagers and to present processed rail and objects and obstacles detected in the images.
Peer discloses a video camera mounted on a train to detect obstacles on the rails (col. 5 lines 28-39). A display monitor 15 coupled to the video interface 13 permits the engine driver to see the track imaged by the video camera-12, whilst the video interface 13 automatically points the video camera 12 to the continuation of the rail and provides the engine driver with an enlarged instantaneous image of selected features, as well as changing contrast and other features thereof. An audible or visual alarm 16 is coupled to the computer 14 and is responsive to the obstacle detect signal produced thereby so as to provide an immediate warning to the engine driver of the suspected presence of an obstacle on the track or of a break in the track (col. 5 lines 38-50).
Naithani and Peer are analogous art because they are from the same field of endeavor of monitoring a railway for obstacles. 
Before the effective filing date of the application it would have been obvious to one of ordinary skill in the art to combine Naithani,  Zhang and Peer to display the captured images to the driver of the train with the obstacles. The motivation would be to help the driver to make informed decisions about the track. 
Claim 20 is similarly analyzed to claim 10.
Allowable Subject Matter
Claim 6-7, 16-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669